Title: Report on the Erection of Public Piers at New Castle, Delaware, [17 April 1792]
From: Hamilton, Alexander
To: 



Treasury DepartmentApril 17th 1792.[Communicated on April 19, 1792]
[To the Speaker of the House of Representatives]

The Secretary of the Treasury, to whom was referred by the House of Representatives the petition of the Merchants of the City of Philadelphia, respectfully [makes the following Report.]
The building of piers at [the town of] New Castle in the Delaware [State] appears to be in the course of improvements and establishments of that nature, which have been long since commenced and pursued at considerable expence by the State of Pennsylvania. There are commodious piers at two stations in the first eighteen miles below Philadelphia, and none in the next twenty eight miles, wherefore it seems probable, that the improvement now desired will be of great service in the prevention of injury to vessels trading to and from the River Delaware, and in the dispatch of those vessels in the winter season when they are often unable to proceed to their port of destination.
[It is represented that a distance of about 15 Miles is that which a Vessel going up or down the River can conveniently accomplish by force of the Tide when there is either no wind or the wind is unfavorable. An intermediate station at New Castle will nearly correspond with this distance which will enable vessels to make a progress with safety to a situation which from the settings of the River and comparative width is a better point of departure to go down the River than the station above and to go up the River than the Station below. Hence in the winter when sudden frosts create obstructions in the course of twenty four hours, the completion of a voyage may depend on being able to reach the station proposed. It is said to be almost always practicable to find an opportunity of proceeding from thence to Sea and sometimes more easy from local position to get to it in coming up the River, than the station below. It would also in emergencies be more convenient to load vessels there for sea than lower down.]
From an estimate which has been communicated to the Treasury there is reason to presume that the building of the proposed piers will cost about eight thousand dollars, which will be less expensive. as it is represented that the proprietors of the ground proposed for this site of them are willing to transfer a sufficient portion of it without any pecuniary consideration.
The Secretary therefore respectfully suggests, that if there shall not appear to the house any objection to improvements of the nature contemplated at [the present juncture,] the national commerce and revenue will be [likely to be benefitted] by granting the prayer of the petitioners.
All which is humbly submitted.
